Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keiller (6975993) in view of Raleigh (20170279971).  
As per claim 1, Keiller (6975993) teaches a data processing system (fig. 1, subblock 2, col. 3 lines 37-50) to enable voice-based interactions with client devices (fig. 1, subblock 9,10; col. 3 lines 17-35), comprising:
a device model identifier defining a device model of a plurality of client devices that are (as, a lookup service identifies all the machines on the network and identifies which of the machines perform certain functions – col. 5 lines 49-67; each device of a certain type, ie, copy, fax, etc., has their own grammar – col. 6 lines 19-31)associated with the device action data, the device action data indicative of a plurality of device actions that are supported by a plurality of client devices associated with the device model, each of the plurality of device actions being associated with a corresponding device executable command of  (as, col. 5 lines 60-64 – ‘all of their characteristics’ – ie, all of the characteristics that are supported by the plurality of client devices associated with the device model, each device executable command of the plurality of device executable commands  to trigger execution of a corresponding device action of the plurality of device actions (col. 11 lines 14-45, wherein the platform determines the device ID, and determining executable commands and trigger commands, based upon known grammars and accessible grammars, to interpret the language based speech inputs);
a memory to store the device action data (Figure 1, subblock 8);
a device action customization component to map the device action data to the devuce model identifier (figure 1, subblock 6); the communications interface to receive, from a client device of the plurality of client devices, an audio signal and the identifier, the audio signal obtained by the client device responsive to a voice-based query (Fig 15, subblock S19,S20; and col. 12 lines 4-37, showing speech recognition of the input speech, processing the speech using the grammars, and ;
associated with the device model(Figure 1, subblock 5; and col. 12 lines 11-35);
the device action customization component to identify a device executable command of the plurality of device executable commands corresponding to the device action (as customizing based on identified device, with the recognized commands – col. 12 lines 14-32); and
the communications interface to transmit (Figure 1, subblock 6), to the client device, the device executable command for execution responsive to the voice-based query to cause performance of the device action (as performing the executable command based on the query – col. 12 lines 39-50).
	Keiller (6975993) teaches the concept of subgrouping device types (such as copier as a group, fax as a group, as well as black-n-white copier subgroup vs color copier subgroup), but does not explicitly teach being an executable command specific to the plurality of client device associated with the device model; however, Raleigh (20170279971) teaches the system finder (comparable to Keiller’s lookup service) cause information to be presented regarding the device, including identifier, equipment identifier, device model, device type (para0635).  Therefore, it would have been obvious to one of ordinary skill in the art of networked devices to expand upon the capability of Keiller with device tracking to the device model, as taught by Raleigh, because it would be advantageous to know the device capability by knowing the model type/group, so as to maximize the network to provide the needs of the device (e.g., bandwidth, etc. – para 0171).

Keiller (6975993) in view of Raleigh (20170279971) teaches the data processing system of claim 1 comprising:
the communications interface to receive a plurality of responses for presentation by the plurality of client devices, each response of the plurality of responses for presentation in connection with performance of a corresponding device action of the plurality of device actions supported by the plurality of client devices(Keiller (6975993), as checking and receiving responses to connect with the devices for supports actions – col. 11 lines 30-61); and the device action customization component to identify a response for sending to the client device for presentation in connection with performance of the device action (Keiller (6975993), as using the grammars to identify command to perform the device action – col. 11 lines 35-60).

As per claim 3, the combination of Keiller (6975993) in view of Raleigh (20170279971) teaches the data processing system of claim 1 comprising:
a speech recognition component to convert the audio signal received from the client device into a corresponding text, the natural language processor component identifying the device action using the corresponding text (as converting the speech using grammars (Keiller (6975993), col. 11 lines 18-35; col. 12 lines 44-55, wherein the translated command is text based, because the alternate entry input is text).

As per claim 4, the combination of Keiller (6975993) in view of Raleigh (20170279971) teaches the data processing system of claim 1, comprising the natural language processor component to:
Keiller (6975993), col. 25, lines 5-23, teaching the expansion of grammars for the previous embodiments, as discussed above, wherein non-constrained grammars using likelihoods, are considered, in these types of grammars – col. 25, lines col. 25 lines 15-22).

As per claim 5, the combination of Keiller (6975993) in view of Raleigh (20170279971) teaches the data processing system of claim 1, wherein the identifier is a device model identifier defining a device model, the plurality of device actions are device actions supported by client devices associated with the device model, and the plurality of executable commands are executable commands specific to the client devices associated with the device model (Keiller (6975993), as checking and receiving responses to connect with the devices for supports actions – col. 11 lines 30-61; and as using the grammars to identify command to perform the device action – col. 11 lines 35-60).

As per claim 6, the combination of Keiller (6975993) in view of Raleigh (20170279971) teaches the data processing system of claim 5, comprising:
the device action customization component to validate the device model prior to interacting with the client devices associated with the device model and upon successful testing of each of the plurality of device executable commands (Keiller (6975993), as checking and receiving responses to connect with the devices for supported actions – col. 11 lines 30-61).

Keiller (6975993) in view of Raleigh (20170279971) teaches the data processing system of claim 1 comprising:
the device action customization component to provide a user interface to allow the computing device to provide the identifier and the device action data (Keiller (6975993), see, col. 11 lines 18-35; col. 12 lines 44-55, wherein the translated command is text based, because the alternate entry input is text – ie, the interface allowing for further entry).

As per claim 8, the combination of Keiller (6975993) in view of Raleigh (20170279971) teaches the data processing system of claim 1 comprising:
the device action customization component to provide a restful application programming interface (API) to allow transmission of the identifier and the device action data to the data processing system (Keiller (6975993), as speech application interface, col. 6 lines 12-18).

As per claim 9, the combination of Keiller (6975993) in view of Raleigh (20170279971) teaches the data processing system of claim 1, wherein the identifier is an identifier associated with an application installed on the plurality of client devices, the plurality of device actions are device actions supported by the application, and the plurality of executable commands are executable commands specific to the application (Keiller (6975993), as checking and receiving responses to connect with the devices for supported actions – col. 11 lines 30-61; as well as generic independent recognition – col. 14 line 40 – col. 15 line 25 as well as application specific grammars – col. 16 lines 15-28).

Keiller (6975993) in view of Raleigh (20170279971) teaches the data processing system of claim 9, comprising:
the device action customization component to identify one or more parameters associated with the device executable command; and the communications interface to transmit, to the client device, the one or more parameters (Keiller (6975993), as checking and receiving responses to connect with the devices for supports actions – col. 11 lines 30-61; and as using the grammars to identify command to perform the device action – col. 11 lines 35-60).

Claims 11-20 are method claims whose steps are performed by the system claims of claims 1-10 above; as such, claims 11-20 are similar in scope and content to claims 1-10 above; therefore, claims 11-20 are rejected under similar rationale as presented against claims 1-10 above.

Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes the further recitation to the Keiller reference, as well as the Raleigh reference, to meet the new claim limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.
The remaining references on the PTO-892 form focus on the claim limitations pertaining to identifying device type/group containing multiple type models of the client devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Michael N Opsasnick/Primary Examiner, Art Unit 2658
06/03/2021